73 A.2d 899 (1950)
SYNDICATED CONST. CORPORATION
v.
ROSS et al.
No. 924.
Municipal Court of Appeals for the District of Columbia.
Argued May 22, 1950.
Decided June 12, 1950.
Before CAYTON, Chief Judge, and HOOD and CLAGETT, Associate Judges.
PER CURIAM.
At the time this appeal was being argued the court called attention of counsel to the fact that the notice of appeal had seemingly been filed more than ten days after the entry of judgment, in violation of our Rule 27(a).
It having been represented to this court that the record showing the judgment appealed from to have been entered on February 27, 1950 was in error and that the judgment had actually been entered a day later, on February 28, 1950, and that hence the notice of appeal was filed timely on March 10, 1950; and counsel for appellant having sought an opportunity to have the record in the trial court corrected, we entered an order deferring action "pending the filing in this court of a supplemental record showing what action, if any, has been taken in the trial court with reference to correction of the record."
Such supplemental record has now been filed herein, and it reveals that counsel for appellant filed in the trial court a motion to correct the record to show that the judgment was entered as he contended, on February 28, 1950. The supplemental record further recites that such motion to correct the record was heard and denied. Thus the record as now twice certified to us by the trial court establishes that the judgment was in fact entered on February 27th, and that the notice of appeal was filed after the time prescribed for the filing thereof had expired. As we have said in an earlier case, Beach v. District of Columbia, D.C. Mun.App., 44 A.2d 926, the rules of this court make the filing of the notice of appeal jurisdictional, and when such notice is filed out of time, we have no power to review the case.
Appeal dismissed.